Exhibit 10.11
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
TRANSFERRED ABSENT SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT
AND APPLICABLE STATE LAWS.
 
 
CONVERTIBLE NOTE
 


New York, New York
March 21, 2011
 


 
FOR VALUE RECEIVED, Suspect Detection Systems Inc. (the “Company”), promises to
pay to the order of Ms. Tamar Shefet (the “Lender”) in United States dollars in
immediately available funds the principal amount of three hundred thousand U.S
Dollar (300,000$) (the “Loan”) on the Maturity Date together with interest
thereon at the rate of 10.00% per annum.
 
1.        
Extension of Credit.



a.  
The Lender agrees to make available to the Borrower in United States dollars in
immediately available funds the Loans on the date (the “Closing Date”) that five
(5) Business Days after the Borrower shall give notice to the Lender of its
intent to borrow the Loans.  The Lender shall make available the Loans available
to the Borrower by crediting an account as directed by the Borrower with the
aggregate amount of the Loans.



b.  
On the Closing Date to induce the Lender to make the Loan and a condition
precedent to the making of such Loan, the Borrower shall represent and warrant
to the Lender as follows:



i.  
The Borrower is (x) duly organized, validly existing and in good standing under
the laws of the State of Delaware and (y) in compliance with all requirements of
law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a material adverse effect.



ii.  
The Borrower has the authority and power, and the legal right, to make, delivers
and perform the Note and borrow thereunder.  The Note, when executed, will
constitute a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).





 
1

--------------------------------------------------------------------------------

 


2.        
Payments on the Note.



a.  
The Loan will be repayable in one installment on the earlier of (x) the date
that is eighteen months after the Closing Date; provided that such date may be
extended at the Borrower’s request by another six months, the Note will be
repayable on the date that is twenty four months after the Closing Date (the
“Maturity Date”) and (y) the Acceleration Date.



b.  
The Borrower hereby agrees to pay interest in arrears on the outstanding
principal amount hereof, computed daily, at the daily rate of 10% per annum on
January 31 and July 31 of each calendar year (each, an “Interest Payment Date”)
and on the Maturity Date; provided, that the Borrower will pay interest on this
Note by adding the amount of interest due on each Interest Payment Date to the
principal amount of this Note (the “PIK Interest”).  Interest shall be
calculated on the basis of actual number of days elapsed and in a year of 365
days.  Principal and interest shall be payable by wire transfer pursuant to
prior written instructions provided by Lender.



c.  
If any day on which a payment is due pursuant to the terms of this Note is not a
Business Day, such payment shall be due on the immediately following Business
Day.  “Business Day” means any day that is not a Saturday, Sunday or other day
on which banking institutions in New York, New York are not required to be open.

 
3.        
Covenants. The Borrower agrees that, so long as any payment obligations remain
outstanding under this Note, it shall:



a.  
preserve, renew and keep in full force and effect its organizational existence;



b.  
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a material
adverse effect;



c.  
comply with all material contractual obligations and requirements of law except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a material adverse effect;



d.  
keep proper books of records and account in which full, true and correct entries
in conformity with generally accepted accounting principles in the United States
as in effect from time to time and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities; and



e.  
refrain from entering into any business except for those businesses in which the
Borrower is engaged on the date hereof or that are reasonably related thereto.

 
4.        
Event of Default.  Non-payment when due of any principal under the Note shall
constitute an Event of Default; provided, that non-payment resulting from a wire
transfer problem or an operational or administrative error or omission shall not
constitute a non-payment so long as the required funds required to make that
payment were otherwise available to the Borrower.

 
 
 
2

--------------------------------------------------------------------------------

 
 

 
5.        
Remedies.  Upon the occurrence of an Event of Default, the Lender shall have the
right upon three days’ notice to the Borrower to exercise one of the following
remedies:



a.  
declare all amounts outstanding under the Note to be immediately due and payable
(the date on which such proceeds are due and payable, the “Acceleration Date”)
or



b.  
elect to convert the Note in Common Shares (the “Accelerated Conversion
Rights”).



6.        
Conversion Rights.



a.  
At any time and upon 10 days’ notice, the Lender shall have the right to convert
the Note into common share issued by the Borrower (each, a “Common Shares” and,
collectively, the “Common Shares”).   For each 7 cents of principal and interest
outstanding under the Note, the Lender shall be entitled to $0.01 par value of
Common Share.



b.  
If an Event of Default shall have occurred and continuing and the Lender shall
have elected to exercise its Accelerated Conversion Rights, the Lender shall
have the right to convert the Note into Common Shares.  For each 1 cent of
principal and interest outstanding under the Note, the Lender shall be entitled
to convert all or a portion of the principal and interest outstanding under the
Note for a number of Common Shares equal to (i) the average closing price of
Common Shares for the last ten consecutive trading days multiplied by (ii) 0.75.



c.  
The Common Shares shall convey both economic and voting rights.



d.  
In addition, upon the exercise of Lender’s right to convert all or a portion of
the principal and interest outstanding under the Note in Common Shares (such
date, the “Conversion Exercise Date”) and for each 1000 Common Shares so
converted, the Lender shall be entitled to (i) Class C warrants (each a “Class C
Warrant” and, collectively, the “Class C Warrants”) to purchase an additional
500 Common Shares at the exercise price of 12 cents per Common Share and (ii)
Class D warrants (each, a “Class D Warrant” and, collectively, the “Class D
Warrants”) to purchase an additional 500 Common Shares at the exercise price of
21 cents per Common Share.  The Class C Warrants shall be exercisable at any
time from the Conversion Exercise Date to and excluding the first anniversary
thereof and the Class D Warrants shall be exercisable at any time from the
Conversion Exercise Date to and excluding the third anniversary thereof.



7.        
Loss, Theft, Destruction or Mutilation.  Upon receipt of evidence satisfactory
to the Borrower of the loss, theft, destruction or mutilation of this Note and,
in the case of such loss, theft or destruction, upon delivery to the Borrower of
an indemnity undertaking reasonably satisfactory to the Borrower, or, in the
case of any such mutilation, upon surrender of this Note to the Borrower, the
Borrower will issue a new note, of like tenor and principal amount, in lieu of
or in exchange for such lost, stolen, destroyed or mutilated Note.  Upon the
issuance of any substitute Note, the Borrower may require the payment to it of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other reasonable expenses in connection therewith.

 
 
 
3

--------------------------------------------------------------------------------

 

 
8.        
Present Intent.  By acceptance of this Note, Lender acknowledges that such Note
is being acquired without a present intention of resale or distribution, and
that such Note will not be transferred or otherwise disposed of by the Lender in
the absence of an effective registration statement under the Securities Act of
1933, as amended, or an exemption from registration.



9.        
Miscellaneous Provisions.



a.  
No Oral Modifications.  No term of this Note may be changed, waived, discharged
or terminated orally, but may only be amended or modified by an instrument in
writing signed by the Lender and the Borrower.

 
b.  
Binding Effect.  This Note shall be binding upon and inure to the benefit of the
Borrower, the Lender and their respective heirs, successors and assigns.

 
c.  
Governing Law.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 
d.  
Recourse.  Recourse under this Note shall be to the assets of the Borrower only
and in no event to the officers, directors or stockholders of the Borrower.

 
e.  
Benefits of this Agreement.  Nothing in this Note, express or implied, shall
give to any Person, (other than the parties hereto and their successors
hereunder) any benefit or any legal or equitable right, remedy or claim under
this Note.

 
f.  
Legal Representations of Parties.  This Note was negotiated by the parties
thereto with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Note to be construed or interpreted
against any party thereto shall not apply to any construction or interpretation
thereof.



 [Remainder of page intentionally left blank]
 


IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.
 


SUSPECT DETECTION SYSTEMS INC.


By:    /s/  Ran Daniel                                                    
Name: Ran Daniel
Title:   Chief Financial Officer
 
 
 
 
4

--------------------------------------------------------------------------------

 



 
March 21, 2011




To: Suspect Detection Systems, Inc.


Investor Representations and Warranties.


The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:


(a)           The undersigned is acquiring the convertible note, dated March
21st, 2011 (“the note”) for his own account as principal, not as a nominee or
agent, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof in whole or in part and no other
person has a direct or indirect beneficial interest in such Securities or any
portion thereof.


(b)           The undersigned has full power and authority to purchase the note.


(c)           The undersigned is not purchasing the convertible note as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any general
solicitation or advertising for securities issued in reliance upon Regulation D.


(d) The undersigned agrees not to sell or otherwise transfer the purchased
securities unless they are registered under the Securities Act and any
applicable state securities laws, or an exemption or exemptions from such
registration are available


 (e) The undersigned has knowledge and experience in financial and business
matters such that he, she or it is capable of evaluating the merits and risks of
an investment in us,


(f) The undersigned had access to all of our documents, records, and books
pertaining to the investment and was provided the opportunity to ask questions
and receive answers regarding the terms and conditions of the note and to obtain
any additional information which we possessed or were able to acquire without
unreasonable effort and expense.


(g) The undersigned has no need for the liquidity in its investment in us and
could afford the complete loss of such investment; and;


(h) She is an “accredited investor” within the meaning of Rule 501 of Regulation
D under the Securities Act of 1933, as amended (the “Securities Act”).






/s/ Tamar Shefet                                    
Name: Tamar Shefet, Attorney at law
 
 
 
 

--------------------------------------------------------------------------------

 

 
SUSPECT DETECTION SYSTEMS, INC.


INVESTOR QUESTIONNAIRE
 


A.
General Information
       
1.
Print Full Name of Investor:
Individual:
   
TAMAR SHEFET
   
First, Middle, Last
     
2.
Address for Notices:
3 DANIEL FRISH STREET      TEL-AVIV 64731 ISRAEL            
3.
Name of Primary Contact Person:
Title:
TAMAR SHEFET
ATTORNEY AT LAW
     
4.
Telephone Number:
+972-522-058-580
     
5.
E-Mail Address:
TAMMY@SHEFET-LAW.COM
     
6.
Facsimile Number:
+972-3-609-1619
     
7.
Permanent Address:
(if different from Address for Notices above)
SAME AS ABOVE
8.
Authorized Signatory:
Title:
 
 
Telephone Number:
 
 
Facsimile Number:
 
     
9.
 
 
U.S. Investors Only:
 
U.S. Taxpayer Identification or Social
Security Number:
 
 



 


 
 

--------------------------------------------------------------------------------

 


B.           Accredited Investor Status


The Investor represents and warrants that the Investor is an “accredited
investor” within the meaning of  Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:

 
x
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
       
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.
 






 
March 21, 2011
 
(Date)



 
 

--------------------------------------------------------------------------------

 
 
 
CLASS A WARRANT AGREEMENT
 
CLASS A WARRANT AGREEMENT (“Agreement”), dated as of __________, ____, by and
between Suspect Detection Systems, Inc., a Delaware corporation (the “Company”),
and ____________________ (“Warrantholder”).  Certain capitalized terms used
herein are defined in Section 15 hereof.
 
In consideration of the mutual terms, conditions, representations, warranties
and agreements herein set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
Section 1.  
Issuance of Warrants.

 
The Company hereby issues and grants to Warrantholder ________ (_______) stock
purchase warrants, which are hereby designated and shall be known as “Class A
Warrants” (hereinafter referred to as “Warrants”).  Each Warrant shall grant to
the holder thereof the right to purchase one (1) share of common stock of the
Company (the “Common Stock”).  Commencing on _____________ (the “Warrant
Commencement Date”), and terminating one year from the date of such issuance
(the “Warrant Expiration Date”), the holder shall have the right, subject to the
satisfaction of the conditions to exercise set forth in Section 7 of this
Agreement, to purchase one (1) share of Common Stock per each Warrant (the
shares of Common Stock issuable upon exercise of the Warrants being collectively
referred to herein as the “Warrant Shares”) at an exercise price of $0.12 per
Warrant Share (the “Exercise Price”).  The number of Warrant Shares issuable on
exercise of each Warrant and the Exercise Price are all subject to adjustment
pursuant to Section 8 of this Agreement.
 
Section 2.  
Form of Warrant Certificates.

 
Promptly after the execution and delivery of this Agreement by the parties
hereto, the Company may, in its sole and absolute discretion, cause to be
executed and delivered to Warrantholder one or more certificates evidencing the
Warrants (the “Warrant Certificates”).  Each Warrant Certificate delivered
hereunder shall be substantially in the form set forth in Exhibit 1 – Warrant
Form attached hereto and may have such letters, numbers or other identification
marks and legends, summaries or endorsements printed thereon as the Company may
deem appropriate and that are not inconsistent with the terms of this Agreement
or as may be required by applicable law, rule or regulation.  Each Warrant
Certificate shall be dated the date of execution by the Company.
 
Section 3.  
Execution of Warrant Certificates.

 
Each Warrant Certificate delivered hereunder shall be signed on behalf of the
Company by at least one of the following: its Chief Executive Officer,
President, Vice President, Secretary or Assistant Secretary.  Each such
signature may be in the form of a facsimile thereof and may be imprinted or
otherwise reproduced on the Warrant Certificates.
 
If any officer of the Company who signed any Warrant Certificate ceases to be an
officer of the Company before the Warrant Certificate so signed shall have been
delivered by the Company, such Warrant Certificate nevertheless may be delivered
as though such person had not ceased to be such officer of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
 
Section 4.  
Registration of Ownership and Transfer.

 
Warrant Certificates shall be issued in registered form only.  The Company will
keep or cause to be kept books for registration of ownership and transfer of
each Warrant Certificate issued pursuant to this Agreement.  Each Warrant
Certificate issued pursuant to this Agreement shall be numbered by the Company
and shall be registered by the Company in the name of the holder thereof
(initially the Warrantholder).  The Company may deem and treat the registered
holder of any Warrant Certificate as the absolute owner thereof (notwithstanding
any notation of ownership or other writing thereon made by anyone) for the
purpose of any exercise thereof and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
 
Section 5.  
No Transfers.

 
No Warrant may be sold, pledged, hypothecated, assigned, conveyed, transferred
or otherwise disposed of without the agreement of the Company, which will not be
unreasonably withheld.
 
Section 6.  
Mutilated or Missing Warrant Certificates.

 
If any Warrant Certificate is mutilated, lost, stolen or destroyed, the Company
shall issue, upon surrender and cancellation of any mutilated Warrant
Certificate, or in lieu of and substitution for any lost, stolen or destroyed
Warrant Certificate, a new Warrant Certificate of like tenor and representing an
equal number of Warrants.  In the case of a lost, stolen or destroyed Warrant
Certificate, a new Warrant Certificate shall be issued by the Company only upon
the Company’s receipt of reasonably satisfactory evidence of such loss, theft or
destruction and, if requested, an indemnity or bond reasonably satisfactory to
the Company.
 
Section 7.  
Exercise of Warrants.

 
A. Exercise.  Subject to the terms and conditions set forth in this Section 7,
Warrants may be exercised, in whole or in part (but not as to any fractional
part of a Warrant), at any time or from time to time on and after the Warrant
Commencement Date and on or prior to 5:00 p.m., Eastern time, on the Warrant
Expiration Date.
 
In order to exercise any Warrant, Warrantholder shall deliver to the Company at
its office referred to in Section 16 the following: (i) a written notice in the
form of the Election to Purchase appearing at the end of the form of Warrant
Certificate attached as Exhibit 2 – Form of Election to Purchase hereto of such
Warrantholder’s election to exercise the Warrants, which notice shall specify
the number of such Warrantholder’s Warrants being exercised; (ii) the Warrant
Certificate or Warrant Certificates, if any, evidencing the Warrants being
exercised; and (iii) payment of the aggregate Exercise Price.
 
All rights of Warrantholder with respect to any Warrant that has not been
exercised, on or prior to 5:00 p.m., Eastern time, on the Warrant Expiration
Date shall immediately cease and such Warrants shall be automatically cancelled
and void.
 
B.           Payment of Exercise Price.  Payment of the Exercise Price with
respect to Warrants being exercised hereunder shall be made by the payment to
the Company, in cash, by check or wire transfer, of an amount equal to the
Exercise Price multiplied by the number of Warrants then being exercised.
 
C.           Payment of Taxes.  The Company shall be responsible for paying any
and all issue, documentary, stamp or other taxes that may be payable in respect
of any issuance or delivery of Warrant Shares on exercise of a Warrant.
Notwithstanding anything contained herein to the contrary, the Warrantholder
shall be responsible for all taxes that may be due and payable by the
Warrantholder as a result of the issuance of this Warrant to the Warrantholder
or as a result of the issuance of the Warrant Shares upon due exercise hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
D.           Delivery of Warrant Shares.  Upon receipt of the items referred to
in Section 7A, the Company shall, as promptly as practicable, execute and
deliver or cause to be executed and delivered, to or upon the written order of
Warrantholder, and in the name of Warrantholder or Warrantholder’s designee, a
stock certificate or stock certificates representing the number of Warrant
Shares to be issued on exercise of the Warrant(s).  If the Warrant Shares shall
in accordance with the terms thereof have become automatically convertible into
shares of the Company’s Common Stock prior to the time a Warrant is exercised,
the Company shall in lieu of issuing shares of Common Stock, issue to the
Warrantholder or its designee on exercise of such Warrant, a stock certificate
or stock certificates representing the number of shares of Common Stock into
which the Warrant Shares issuable on exercise of such Warrant are
convertible.  The certificates issued to Warrantholder or its designee shall
bear any restrictive legend required under applicable law, rule or
regulation.  The stock certificate or certificates so delivered shall be
registered in the name of Warrantholder or such other name as shall be
designated in said notice.  A Warrant shall be deemed to have been exercised and
such stock certificate or stock certificates shall be deemed to have been
issued, and such holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date that such notice, together with payment of the
aggregate Exercise Price and the Warrant Certificate or Warrant Certificates
evidencing the Warrants to be exercised, is received by the Company as
aforesaid.  If the Warrants evidenced by any Warrant Certificate are exercised
in part, the Company shall, at the time of delivery of the stock certificates,
deliver to the holder thereof a new Warrant Certificate evidencing the Warrants
that were not exercised or surrendered, which shall in all respects (other than
as to the number of Warrants evidenced thereby) be identical to the Warrant
Certificate being exercised.  Any Warrant Certificates surrendered upon exercise
of Warrants shall be canceled by the Company.
 
Section 8.  
Adjustment of Number of Warrant Shares Issuable Upon Exercise of a Warrant and
Adjustment of Exercise Price.

 
A. Adjustment for Stock Splits, Stock Dividends, Recapitalizations.  The number
of Warrant Shares issuable upon exercise of each Warrant and the Exercise Price
shall each be proportionately adjusted to reflect any stock dividend, stock
split, reverse stock split, recapitalization or the like affecting the number of
outstanding shares of Common Stock that occurs after the date hereof.
 
B. Adjustments for Reorganization, Consolidation, Merger.  If after the date
hereof, the Company (or any other entity, the stock or other securities of which
are at the time receivable on the exercise of the Warrants), consolidates with
or merges into another entity or conveys all or substantially all of its assets
to another entity, then, in each such case, Warrantholder, upon any permitted
exercise of a Warrant (as provided in Section 7), at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise of the Warrant prior to such consummation, the
stock or other securities or property to which such Warrantholder would have
been entitled upon the consummation of such reorganization, consolidation,
merger or conveyance if such Warrantholder had exercised the Warrant immediately
prior thereto, all subject to further adjustment as provided in this Section
8.  The successor or purchasing entity in any such reorganization,
consolidation, merger or conveyance (if other than the Company) shall duly
execute and deliver to Warrantholder a written acknowledgment of such entity’s
obligations under the Warrants and this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
C. Notice of Certain Events.
 
Upon the occurrence of any event resulting in an adjustment in the number of
Warrant Shares (or other stock or securities or property) receivable upon the
exercise of the Warrants or the Exercise Price, the Company shall promptly
thereafter (i) compute such adjustment in accordance with the terms of the
Warrants, (ii) prepare a certificate setting forth such adjustment and showing
in detail the facts upon which such adjustment is based, and (iii) mail copies
of such certificate to Warrantholder.
 
Section 9.  
Reservation of Shares.

 
The Company shall at all times reserve and keep available, free from preemptive
rights, out of the aggregate of its authorized but unissued Common Stock, or its
authorized and issued Common Stock held in its treasury, the aggregate number of
the Warrant Shares deliverable upon the exercise of all outstanding Warrants,
for the purpose of enabling it to satisfy any obligation to issue the Warrant
Shares upon the due and punctual exercise of the Warrants, through 5:00 p.m.,
Eastern time, on the Warrant Expiration Date.
 
Section 10.  
No Impairment.

 
The Company shall not, by amendment of its certificate of incorporation or
bylaws, or through reorganization, consolidation, merger, dissolution, issuance
or sale of securities, sale of assets or any other voluntary action, willfully
avoid or seek to avoid the observance or performance of any of the terms of the
Warrants or this Agreement, and shall at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of Warrantholder under
the Warrants and this Agreement against wrongful impairment.  Without limiting
the generality of the foregoing, the Company:  (i) shall not set or increase the
par value of any Warrant Shares above the amount payable therefor upon exercise,
and (ii) shall take all actions that are necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of the Warrants.
 
Section 11.  
Representations and Warranties of Warrantholder.

 
Warrantholder represents and warrants to the Company that, on the date hereof
and on the date the Warrantholder exercises the Warrant pursuant to the terms of
this Agreement:
 
A.           Warrantholder understands that the Warrants and the Warrant Shares
have not been registered under the Securities Act and acknowledges that the
Warrants and the Warrant Shares must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration becomes available.
 
B.           Warrantholder is acquiring the Warrants for Warrantholder’s own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof.
 
C.           Warrantholder understands that the Warrants and the Warrant Shares
are being offered and sold to him in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Warrantholder set forth
herein in order to determine the applicability of such exemptions and the
suitability of the Warrantholder to acquire the Warrants and Warrant Shares.  In
this regard, Warrantholder represents, warrants and agrees that:


(1)           Warrantholder is not a U.S. Person (as defined below) and is not
an affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Warrants and Warrant Shares for the account or benefit
of a U.S. Person.  A U.S. Person means any one of the following:
 
 
4

--------------------------------------------------------------------------------

 
 

 
 
(A)
any natural person resident in the United States of America;

 
 
(B)
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 
 
(C)
any estate of which any executor or administrator is a U.S. person;



 
(D)
any trust of which any trustee is a U.S. person;

 
 
(E)
any agency or branch of a foreign entity located in the United States of
America;



 
(D)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
 
(G)
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 
 
(H)
any partnership or corporation if:



(i) organized or incorporated under the laws of any foreign jurisdiction; and


(ii) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


(2)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement,
Warrantholder was outside of the United States.


(3)           Warrantholder will not, during the period commencing on the date
of issuance of the Warrants and Warrant Shares and ending on the first
anniversary of such date, or such shorter period as may be permitted by
Regulation S or other applicable securities law (the “Restricted Period”),
offer, sell, pledge or otherwise transfer the Warrants and Warrant Shares in the
United States, or to a U.S. Person for the account or for the benefit of a U.S.
Person, or otherwise in a manner that is not in compliance with Regulation S.


(4)           Warrantholder will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Warrants and Warrant Shares only
pursuant to registration under the Securities Act or an available exemption
therefrom and, in accordance with all applicable state and foreign securities
laws and this Agreement.
 
 
5

--------------------------------------------------------------------------------

 

 
(5)           Warrantholder was not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Warrants and Warrant Shares,
including without limitation, any put, call or other option transaction, option
writing or equity swap.


(6)           Neither Warrantholder nor or any person acting on Warrantholder’s
behalf has engaged, nor will engage, in any directed selling efforts to a U.S.
Person with respect to the Warrants and Warrant Shares and the Warrantholder and
any person acting on Warrantholder’s behalf have complied and will comply with
the “offering restrictions” requirements of Regulation S under the Securities
Act.


(7)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(8)           Neither Warrantholder nor any person acting on Warrantholder’s
behalf has undertaken or carried out any activity for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States, its territories or possessions, for any of the Warrants and
Warrant Shares.  Warrantholder agrees not to cause any advertisement of the
Warrants and Warrant Shares to be published in any newspaper or periodical or
posted in any public place and not to issue any circular relating to the
Warrants and Warrant Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.


(9)           Each certificate representing the Warrants and Warrant Shares
shall be endorsed with the following legends, in addition to any other legend
required to be placed thereon by applicable federal or state securities laws:


(A)           “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”


(B)           “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING
TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(10)           Warrantholder consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Warrants and Warrant Shares set
forth in this Section 11.
 
 
 
6

--------------------------------------------------------------------------------

 

 
Section 12.  
No Rights or Liabilities as Stockholder.

 
No holder, as such, of any Warrant Certificate shall be entitled to vote,
receive dividends or be deemed the holder of Common Stock which may at any time
be issuable on the exercise of the Warrants represented thereby for any purpose
whatever, nor shall anything contained herein or in any Warrant Certificate be
construed to confer upon the holder of any Warrant Certificate, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or otherwise), or to receive notice of meetings or other actions affecting
stockholders or to receive dividend or subscription rights, or otherwise, until
such Warrant Certificate shall have been exercised in accordance with the
provisions hereof and the receipt and collection of the Exercise Price and any
other amounts payable upon such exercise by the Company.  No provision hereof,
in the absence of affirmative action by Warrantholder to purchase Warrant Shares
shall give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
Section 13.  
Fractional Interests.

 
The Company shall not be required to issue fractional shares of Common Stock
upon exercise of the Warrants or to distribute certificates that evidence
fractional shares of Common Stock.  If any fraction of a Warrant Share would,
except for the provisions of this Section 13, be issuable on the exercise of a
Warrant, the number of Warrant Shares to be issued by the Company shall be
rounded to the nearest whole number, with one-half or greater being rounded up.
 
Section 14.  
Definitions.

 
Unless the context otherwise requires, the terms defined in this Section 15,
whenever used in this Agreement shall have the respective meanings hereinafter
specified and words in the singular or in the plural shall each include the
singular and the plural and the use of any gender shall include all genders.
 
 “Business Day” shall mean any day on which banking institutions are generally
open for business in Delaware.
 
“Common Stock” means the common stock of the Company.
 
“Exercise Price” shall be the price per Warrant Share at which Warrantholder is
entitled to purchase Warrant Shares upon exercise of any Warrant determined in
accordance with Section 7 and  subject to adjustment as provided in Sections 8
and 17 hereof.
 
“Person” shall mean any corporation, association, partnership, limited liability
company, joint venture, trust, organization, business, individual, government or
political subdivision thereof or governmental body.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute as at the time in effect, and any reference to a
particular section of such Act shall include a reference to the comparable
section, if any, of such successor federal statute.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 15.  
Notices.

 
All notices, consents, requests, waivers or other communications required or
permitted under this Agreement (each a “Notice”) shall be in writing and shall
be sufficiently given (a) if hand delivered, (b) if sent by nationally
recognized overnight courier, or (c) if sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
if to the Company:


Suspect Detection Systems, Inc.
150 West 56th Street, Suite 4005
New York, NY 10019


if to Warrantholder:




or such other address as shall be furnished by any of the parties hereto in a
Notice.  Any Notice shall be deemed given upon receipt.
 
Section 16.  
Supplements, Amendments and Waivers.

 
This Agreement may be supplemented or amended only by a subsequent writing
signed by each of the parties hereto (or their successors or permitted assigns),
and any provision hereof may be waived only by a written instrument signed by
the party charged therewith.
 
Section 17.  
Successors and Assigns.

 
Except as otherwise provided herein, the provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of the parties hereto.  Warrants issued under this
Agreement may be assigned by Warrantholder only to the extent such assignment
satisfies the restrictions on transfer set forth in this Agreement; any
attempted assignment of Warrants in violation of the terms hereof shall be void
ab initio.
 
Section 18.  
Termination.

 
This Agreement (other than Sections 7C, 11, and Sections 16 through 27,
inclusive, and all related definitions, all of which shall survive such
termination) shall terminate on the earlier of (i) the Warrant Expiration Date
and (ii) the date on which all Warrants have been exercised by the Warrantholder
or redeemed by the Company.
 
Section 19.  
Governing Law; Jurisdiction.

 
A. Governing Law. This Agreement and each Warrant Certificate issued hereunder
shall be governed by and construed in accordance with the laws of the state of
Delaware and the federal laws of the United States applicable herein.
 
B. Submission to Jurisdiction.  Each party to this Agreement hereby irrevocably
and unconditionally submits, for itself and its property, to the jurisdiction of
the state of Delaware, and any appellate court from any thereof, in respect of
actions brought against it as a defendant, in any action, suit or proceeding
arising out of or relating to this Agreement or the Warrant Certificates and
Warrants to be issued pursuant hereto, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action, suit or proceeding may be
heard and determined in such courts.  Each of the parties hereto agrees that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
 
8

--------------------------------------------------------------------------------

 
 
 
C. Venue.  Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement, or the Warrant Certificates and
Warrants to be issued pursuant hereto, in any court referred to in this
Subsection B.  Each of the parties hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action, suit proceeding in any such court and waives any other right to
which it may be entitled on account of its place of residence or domicile.
 
Section 20.  
Third Party Beneficiaries.

 
Each party intends that this Agreement shall not benefit or create any right or
cause of action in or on behalf of any Person other than the parties hereto and
their successors and permitted assigns.
 
Section 21.  
Headings.

 
The headings in this Agreement are for convenience only and shall not affect the
construction or interpretation of this Agreement.
 
Section 22.  
Entire Agreement.

 
This Agreement, together with the Warrant Certificates and Exhibits, and the
Subscription Agreement, dated of even date herewith, by and between the Company
and the Warrantholder, constitute the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and shall supersede
any prior agreements and understandings between the parties hereto with respect
to such subject matter.
 
Section 23.  
Expenses.

 
Each of the parties hereto shall pay its own expenses and costs incurred or to
be incurred in negotiating, closing and carrying out this Agreement and in
consummating the transactions contemplated herein, except as otherwise expressly
provided for herein.
 
Section 24.  
Neutral Construction.

 
The parties to this Agreement agree that this Agreement was negotiated fairly
between them at arm’s length and that the final terms of this Agreement are the
product of the parties’ negotiations.  Each party represents and warrants that
it has sought and received legal counsel of its own choosing with regard to the
contents of this Agreement and the rights and obligations affected hereby.  The
parties agree that this Agreement shall be deemed to have been jointly and
equally drafting by them, and that the provisions of this Agreement therefore
should not be construed against a party or parties on the grounds that such
party or parties drafted or was more responsible for the drafting of any such
provision(s).
 
Section 25.  
Representations and Warranties.

 
The Company hereby represents and warrants to the Warrantholder that:
 
(a) the Company has all requisite corporate power and authority to (i) execute
and deliver this Agreement and (ii) issue and sell the Common Stock upon the
conversion thereof and carry out provisions of this Agreement.  All corporate
action on the part of the Company, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder, and the authorization
(or reservation for issuance), sale and issuance of the Common Stock to be sold
hereunder has been taken or will be taken prior to the date hereof;
 
 
9

--------------------------------------------------------------------------------

 
 
(b) this Agreement constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
relating to application affecting enforcement of creditor’s rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies;
 
(c) the Common Stock issuable upon the conversion thereof that is being
purchased hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer, other than restrictions on transfer under applicable state and federal
securities laws;
 
(d) subject in part to the truth and accuracy of Warrantholder’s representations
set forth in Section 11 of this Agreement, the offer, sale and issuance of the
Common Stock issuable upon the conversion thereof as contemplated by this
Agreement are exempt from the registration requirements of the Securities Act
and the qualification or registration requirements of any state securities or
other applicable blue sky laws; and
 
(e) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in any such
violation, or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision or an event
that results in creation of any lien, charge or encumbrance upon any assets of
the Company or the suspension, revocation, impairment, forfeiture or nonremoval
of any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.
 
Section 26.  
Counterparts.

 
This Agreement may be executed in counterparts and by facsimile and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

  SUSPECT DETECTION SYSTEMS, INC          
 
By:
/s/        Name        Title           

 

  [WARRANTHOLDER]          
 
By:
/s/        Name        Title           

 


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
WARRANT FORM
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH
ACT AND LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS AND CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A CLASS
A WARRANT AGREEMENT BETWEEN SUSPECT DETECTION SYSTEMS, INC. AND THE HOLDER OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.
 
 

NO.     _______ CLASS A WARRANTS

 
FORM OF
 
Class A Warrant Certificate
 
SUSPECT DETECTION SYSTEMS, INC..
 
This Warrant Certificate certifies that __________________ (the
“Warrantholder”), is the registered holder of _____________ Class A Warrants
(the “Warrants”) to purchase shares (the “Warrant Shares”) of Common Stock of
Suspect Detection Systems, Inc. (the “Company”).  Each Warrant entitles the
holder, subject to the satisfaction of the conditions to exercise set forth in
Section 7 of the Warrant Agreement referred to below, to purchase from the
Company at any time or from time to time on and after _________(the “Warrant
Commencement Date”) and terminate on or prior to 5:00 p.m., Eastern time, on
_________________ (the “Warrant Expiration Date”) one fully paid and
nonassessable Warrant Share at the Exercise Price set forth in the Warrant
Agreement.  The number of Warrant Shares for which each Warrant is exercisable
and the Exercise Price are subject to adjustment as provided in the Warrant
Agreement.
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase Warrant Shares and are issued pursuant to a Class
A Warrant Agreement, dated as of ________________ (the “Warrant Agreement”),
between the Company and the Warrantholder, which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and Warrantholder.
 
Warrantholder may exercise vested Warrants by surrendering this Warrant
Certificate, with the Election to Purchase attached hereto properly completed
and executed, together with payment of the aggregate Exercise Price, at the
offices of the Company specified in Section 16 of the Warrant Agreement.  If
upon any exercise of Warrants evidenced hereby the number of Warrants exercised
shall be less than the total number of Warrants evidenced hereby, there shall be
issued to the holder hereof or its assignee a new Warrant Certificate evidencing
the number of Warrants not exercised.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
This Warrant Certificate, when surrendered at the offices of the Company
specified in Section 16 of the Warrant Agreement, by the registered holder
thereof in person, by legal representative or by attorney duly authorized in
writing, may be exchanged, in the manner and subject to the limitations provided
in the Warrant Agreement, for one or more other Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.
 
The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.
 
WITNESS the signatures of the duly authorized officers of the Company.
 
Dated:  _____________
 
 

 
SUSPECT DETECTION SYSTEMS, INC.
         
 
By:
/s/        Name        Title           

 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
Exhibit 2
 
Form of Election to Purchase
 
The undersigned hereby irrevocably elects to exercise _________ of the Class A
Warrants evidenced by the attached Warrant Certificate to purchase Warrant
Shares, and herewith tenders (or is concurrently tendering) payment for such
Warrant Shares in an amount determined in accordance with the terms of the
Warrant Agreement.  The undersigned requests that a certificate representing
such Warrant Shares be registered in the name of , whose address is  and that
such certificate be delivered to , whose address is .  If said number of
Warrants is less than the number of Warrants evidenced by the Warrant
Certificate (as calculated pursuant to the Warrant Agreement), the undersigned
requests that a new Warrant Certificate evidencing the number of Warrants
evidenced by this Warrant Certificate that are not being exercised be registered
in the name of , whose address is  and that such Warrant Certificate be
delivered to , whose address is .
 
Dated:                                   ,              


Name of holder of Warrant Certificate:



___________________________________________
 ___________________________________________
(Please Print)


Address:   ___________________________________                                                          
 
___________________________________________

Federal Tax ID
No.:   ___________________________                                                 

 
Signature:     _________________________________                                                         


 
Note:
The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.







Dated:                           ,                


 
- 3 -

--------------------------------------------------------------------------------

 
 
CLASS B WARRANT AGREEMENT
 
CLASS B WARRANT AGREEMENT (“Agreement”), dated as of November __, ____, by and
between Suspect Detection Systems, Inc., a Delaware corporation (the “Company”),
and ____________________ (“Warrantholder”).  Certain capitalized terms used
herein are defined in Section 15 hereof.
 
In consideration of the mutual terms, conditions, representations, warranties
and agreements herein set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
Section 27.  
Issuance of Warrants.

 
The Company hereby issues and grants to Warrantholder ________ (_______) stock
purchase warrants, which are hereby designated and shall be known as “Class B
Warrants” (hereinafter referred to as “Warrants”).  Each Warrant shall grant to
the holder thereof the right to purchase one (1) share of common stock of the
Company (the “Common Stock”).  Commencing on _____________ (the “Warrant
Commencement Date”), and terminating three year from the date of such issuance
(the “Warrant Expiration Date”), the holder shall have the right, subject to the
satisfaction of the conditions to exercise set forth in Section 7 of this
Agreement, to purchase one (1) share of Common Stock per each Warrant (the
shares of Common Stock issuable upon exercise of the Warrants being collectively
referred to herein as the “Warrant Shares”) at an exercise price of $0.21 per
Warrant Share (the “Exercise Price”).  The number of Warrant Shares issuable on
exercise of each Warrant and the Exercise Price are all subject to adjustment
pursuant to Section 8 of this Agreement.
 
Section 28.  
Form of Warrant Certificates.

 
Promptly after the execution and delivery of this Agreement by the parties
hereto, the Company may, in its sole and absolute discretion, cause to be
executed and delivered to Warrantholder one or more certificates evidencing the
Warrants (the “Warrant Certificates”).  Each Warrant Certificate delivered
hereunder shall be substantially in the form set forth in Exhibit 1 – Warrant
Form attached hereto and may have such letters, numbers or other identification
marks and legends, summaries or endorsements printed thereon as the Company may
deem appropriate and that are not inconsistent with the terms of this Agreement
or as may be required by applicable law, rule or regulation.  Each Warrant
Certificate shall be dated the date of execution by the Company.
 
Section 29.  
Execution of Warrant Certificates.

 
Each Warrant Certificate delivered hereunder shall be signed on behalf of the
Company by at least one of the following: its Chief Executive Officer,
President, Vice President, Secretary or Assistant Secretary.  Each such
signature may be in the form of a facsimile thereof and may be imprinted or
otherwise reproduced on the Warrant Certificates.
 
If any officer of the Company who signed any Warrant Certificate ceases to be an
officer of the Company before the Warrant Certificate so signed shall have been
delivered by the Company, such Warrant Certificate nevertheless may be delivered
as though such person had not ceased to be such officer of the Company.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Section 30.  
Registration of Ownership and Transfer.

 
Warrant Certificates shall be issued in registered form only.  The Company will
keep or cause to be kept books for registration of ownership and transfer of
each Warrant Certificate issued pursuant to this Agreement.  Each Warrant
Certificate issued pursuant to this Agreement shall be numbered by the Company
and shall be registered by the Company in the name of the holder thereof
(initially the Warrantholder).  The Company may deem and treat the registered
holder of any Warrant Certificate as the absolute owner thereof (notwithstanding
any notation of ownership or other writing thereon made by anyone) for the
purpose of any exercise thereof and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
 
Section 31.  
No Transfers.

 
No Warrant may be sold, pledged, hypothecated, assigned, conveyed, transferred
or otherwise disposed of without the agreement of the Company, which will not be
unreasonably withheld.
 
Section 32.  
Mutilated or Missing Warrant Certificates.

 
If any Warrant Certificate is mutilated, lost, stolen or destroyed, the Company
shall issue, upon surrender and cancellation of any mutilated Warrant
Certificate, or in lieu of and substitution for any lost, stolen or destroyed
Warrant Certificate, a new Warrant Certificate of like tenor and representing an
equal number of Warrants.  In the case of a lost, stolen or destroyed Warrant
Certificate, a new Warrant Certificate shall be issued by the Company only upon
the Company’s receipt of reasonably satisfactory evidence of such loss, theft or
destruction and, if requested, an indemnity or bond reasonably satisfactory to
the Company.
 
Section 33.  
Exercise of Warrants.

 
A. Exercise.  Subject to the terms and conditions set forth in this Section 7,
Warrants may be exercised, in whole or in part (but not as to any fractional
part of a Warrant), at any time or from time to time on and after the Warrant
Commencement Date and on or prior to 5:00 p.m., Eastern time, on the Warrant
Expiration Date.
 
In order to exercise any Warrant, Warrantholder shall deliver to the Company at
its office referred to in Section 16 the following: (i) a written notice in the
form of the Election to Purchase appearing at the end of the form of Warrant
Certificate attached as Exhibit 2 – Form of Election to Purchase hereto of such
Warrantholder’s election to exercise the Warrants, which notice shall specify
the number of such Warrantholder’s Warrants being exercised; (ii) the Warrant
Certificate or Warrant Certificates, if any, evidencing the Warrants being
exercised; and (iii) payment of the aggregate Exercise Price.
 
All rights of Warrantholder with respect to any Warrant that has not been
exercised, on or prior to 5:00 p.m., Eastern time, on the Warrant Expiration
Date shall immediately cease and such Warrants shall be automatically cancelled
and void.
 
            B.           Payment of Exercise Price.  Payment of the Exercise
Price with respect to Warrants being exercised hereunder shall be made by the
payment to the Company, in cash, by check or wire transfer, of an amount equal
to the Exercise Price multiplied by the number of Warrants then being exercised.
 
C.           Payment of Taxes.  The Company shall be responsible for paying any
and all issue, documentary, stamp or other taxes that may be payable in respect
of any issuance or delivery of Warrant Shares on exercise of a Warrant.
Notwithstanding anything contained herein to the contrary, the Warrantholder
shall be responsible for all taxes that may be due and payable by the
Warrantholder as a result of the issuance of this Warrant to the Warrantholder
or as a result of the issuance of the Warrant Shares upon due exercise hereof.
 
 
- 5 -

--------------------------------------------------------------------------------

 
D.           Delivery of Warrant Shares.  Upon receipt of the items referred to
in Section 7A, the Company shall, as promptly as practicable, execute and
deliver or cause to be executed and delivered, to or upon the written order of
Warrantholder, and in the name of Warrantholder or Warrantholder’s designee, a
stock certificate or stock certificates representing the number of Warrant
Shares to be issued on exercise of the Warrant(s).  If the Warrant Shares shall
in accordance with the terms thereof have become automatically convertible into
shares of the Company’s Common Stock prior to the time a Warrant is exercised,
the Company shall in lieu of issuing shares of Common Stock, issue to the
Warrantholder or its designee on exercise of such Warrant, a stock certificate
or stock certificates representing the number of shares of Common Stock into
which the Warrant Shares issuable on exercise of such Warrant are
convertible.  The certificates issued to Warrantholder or its designee shall
bear any restrictive legend required under applicable law, rule or
regulation.  The stock certificate or certificates so delivered shall be
registered in the name of Warrantholder or such other name as shall be
designated in said notice.  A Warrant shall be deemed to have been exercised and
such stock certificate or stock certificates shall be deemed to have been
issued, and such holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date that such notice, together with payment of the
aggregate Exercise Price and the Warrant Certificate or Warrant Certificates
evidencing the Warrants to be exercised, is received by the Company as
aforesaid.  If the Warrants evidenced by any Warrant Certificate are exercised
in part, the Company shall, at the time of delivery of the stock certificates,
deliver to the holder thereof a new Warrant Certificate evidencing the Warrants
that were not exercised or surrendered, which shall in all respects (other than
as to the number of Warrants evidenced thereby) be identical to the Warrant
Certificate being exercised.  Any Warrant Certificates surrendered upon exercise
of Warrants shall be canceled by the Company.
 
Section 34.  
Adjustment of Number of Warrant Shares Issuable Upon Exercise of a Warrant and
Adjustment of Exercise Price.

 
A.    Adjustment for Stock Splits, Stock Dividends, Recapitalizations.  The
number of Warrant Shares issuable upon exercise of each Warrant and the Exercise
Price shall each be proportionately adjusted to reflect any stock dividend,
stock split, reverse stock split, recapitalization or the like affecting the
number of outstanding shares of Common Stock that occurs after the date hereof.
 
B.    Adjustments for Reorganization, Consolidation, Merger.  If after the date
hereof, the Company (or any other entity, the stock or other securities of which
are at the time receivable on the exercise of the Warrants), consolidates with
or merges into another entity or conveys all or substantially all of its assets
to another entity, then, in each such case, Warrantholder, upon any permitted
exercise of a Warrant (as provided in Section 7), at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise of the Warrant prior to such consummation, the
stock or other securities or property to which such Warrantholder would have
been entitled upon the consummation of such reorganization, consolidation,
merger or conveyance if such Warrantholder had exercised the Warrant immediately
prior thereto, all subject to further adjustment as provided in this Section
8.  The successor or purchasing entity in any such reorganization,
consolidation, merger or conveyance (if other than the Company) shall duly
execute and deliver to Warrantholder a written acknowledgment of such entity’s
obligations under the Warrants and this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
C.     Notice of Certain Events.
 
Upon the occurrence of any event resulting in an adjustment in the number of
Warrant Shares (or other stock or securities or property) receivable upon the
exercise of the Warrants or the Exercise Price, the Company shall promptly
thereafter (i) compute such adjustment in accordance with the terms of the
Warrants, (ii) prepare a certificate setting forth such adjustment and showing
in detail the facts upon which such adjustment is based, and (iii) mail copies
of such certificate to Warrantholder.
 
Section 35.  
Reservation of Shares.

 
The Company shall at all times reserve and keep available, free from preemptive
rights, out of the aggregate of its authorized but unissued Common Stock, or its
authorized and issued Common Stock held in its treasury, the aggregate number of
the Warrant Shares deliverable upon the exercise of all outstanding Warrants,
for the purpose of enabling it to satisfy any obligation to issue the Warrant
Shares upon the due and punctual exercise of the Warrants, through 5:00 p.m.,
Eastern time, on the Warrant Expiration Date.
 
Section 36.  
No Impairment.

 
The Company shall not, by amendment of its certificate of incorporation or
bylaws, or through reorganization, consolidation, merger, dissolution, issuance
or sale of securities, sale of assets or any other voluntary action, willfully
avoid or seek to avoid the observance or performance of any of the terms of the
Warrants or this Agreement, and shall at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of Warrantholder under
the Warrants and this Agreement against wrongful impairment.  Without limiting
the generality of the foregoing, the Company:  (i) shall not set or increase the
par value of any Warrant Shares above the amount payable therefor upon exercise,
and (ii) shall take all actions that are necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of the Warrants.
 
Section 37.  
Representations and Warranties of Warrantholder.

 
Warrantholder represents and warrants to the Company that, on the date hereof
and on the date the Warrantholder exercises the Warrant pursuant to the terms of
this Agreement:
 
A.           Warrantholder understands that the Warrants and the Warrant Shares
have not been registered under the Securities Act and acknowledges that the
Warrants and the Warrant Shares must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration becomes available.
 
B.           Warrantholder is acquiring the Warrants for Warrantholder’s own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof.
 
C.           Warrantholder understands that the Warrants and the Warrant Shares
are being offered and sold to him in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Warrantholder set forth
herein in order to determine the applicability of such exemptions and the
suitability of the Warrantholder to acquire the Warrants and Warrant Shares.  In
this regard, Warrantholder represents, warrants and agrees that:


 
- 7 -

--------------------------------------------------------------------------------

 
 
(1)           Warrantholder is not a U.S. Person (as defined below) and is not
an affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Warrants and Warrant Shares for the account or benefit
of a U.S. Person.  A U.S. Person means any one of the following:


 
(A)
any natural person resident in the United States of America;

 
 
(B)
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 
 
(C)
any estate of which any executor or administrator is a U.S. person;



 
(D)
any trust of which any trustee is a U.S. person;

 
 
(E)
any agency or branch of a foreign entity located in the United States of
America;



 
(F)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person

 
 
(G)
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 
 
(H)
any partnership or corporation if:



(i) organized or incorporated under the laws of any foreign jurisdiction; and


(ii)  formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


(2)           At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement,
Warrantholder was outside of the United States.


(3)           Warrantholder will not, during the period commencing on the date
of issuance of the Warrants and Warrant Shares and ending on the first
anniversary of such date, or such shorter period as may be permitted by
Regulation S or other applicable securities law (the “Restricted Period”),
offer, sell, pledge or otherwise transfer the Warrants and Warrant Shares in the
United States, or to a U.S. Person for the account or for the benefit of a U.S.
Person, or otherwise in a manner that is not in compliance with Regulation S.


(4)           Warrantholder will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Warrants and Warrant Shares only
pursuant to registration under the Securities Act or an available exemption
therefrom and, in accordance with all applicable state and foreign securities
laws and this Agreement.


 
- 8 -

--------------------------------------------------------------------------------

 
 
(5)           Warrantholder was not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Warrants and Warrant Shares,
including without limitation, any put, call or other option transaction, option
writing or equity swap.

 
(6)           Neither Warrantholder nor or any person acting on Warrantholder’s
behalf has engaged, nor will engage, in any directed selling efforts to a U.S.
Person with respect to the Warrants and Warrant Shares and the Warrantholder and
any person acting on Warrantholder’s behalf have complied and will comply with
the “offering restrictions” requirements of Regulation S under the Securities
Act.


(7)           The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(8)           Neither Warrantholder nor any person acting on Warrantholder’s
behalf has undertaken or carried out any activity for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States, its territories or possessions, for any of the Warrants and
Warrant Shares.  Warrantholder agrees not to cause any advertisement of the
Warrants and Warrant Shares to be published in any newspaper or periodical or
posted in any public place and not to issue any circular relating to the
Warrants and Warrant Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.


(9)           Each certificate representing the Warrants and Warrant Shares
shall be endorsed with the following legends, in addition to any other legend
required to be placed thereon by applicable federal or state securities laws:


(A)           “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”


(B)           “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING
TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(10)           Warrantholder consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Warrants and Warrant Shares set
forth in this Section 11.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 

 
Section 38.  
No Rights or Liabilities as Stockholder.

 
No holder, as such, of any Warrant Certificate shall be entitled to vote,
receive dividends or be deemed the holder of Common Stock which may at any time
be issuable on the exercise of the Warrants represented thereby for any purpose
whatever, nor shall anything contained herein or in any Warrant Certificate be
construed to confer upon the holder of any Warrant Certificate, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or otherwise), or to receive notice of meetings or other actions affecting
stockholders or to receive dividend or subscription rights, or otherwise, until
such Warrant Certificate shall have been exercised in accordance with the
provisions hereof and the receipt and collection of the Exercise Price and any
other amounts payable upon such exercise by the Company.  No provision hereof,
in the absence of affirmative action by Warrantholder to purchase Warrant Shares
shall give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
Section 39.  
Fractional Interests.

 
The Company shall not be required to issue fractional shares of Common Stock
upon exercise of the Warrants or to distribute certificates that evidence
fractional shares of Common Stock.  If any fraction of a Warrant Share would,
except for the provisions of this Section 13, be issuable on the exercise of a
Warrant, the number of Warrant Shares to be issued by the Company shall be
rounded to the nearest whole number, with one-half or greater being rounded up.
 
Section 40.  
Definitions.

 
Unless the context otherwise requires, the terms defined in this Section 15,
whenever used in this Agreement shall have the respective meanings hereinafter
specified and words in the singular or in the plural shall each include the
singular and the plural and the use of any gender shall include all genders.
 
 “Business Day” shall mean any day on which banking institutions are generally
open for business in Delaware.
 
“Common Stock” means the common stock of the Company.
 
“Exercise Price” shall be the price per Warrant Share at which Warrantholder is
entitled to purchase Warrant Shares upon exercise of any Warrant determined in
accordance with Section 7 and  subject to adjustment as provided in Sections 8
and 17 hereof.
 
“Person” shall mean any corporation, association, partnership, limited liability
company, joint venture, trust, organization, business, individual, government or
political subdivision thereof or governmental body.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute as at the time in effect, and any reference to a
particular section of such Act shall include a reference to the comparable
section, if any, of such successor federal statute.
 
Section 41.  
Notices.

 
All notices, consents, requests, waivers or other communications required or
permitted under this Agreement (each a “Notice”) shall be in writing and shall
be sufficiently given (a) if hand delivered, (b) if sent by nationally
recognized overnight courier, or (c) if sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
if to the Company:


Suspect Detection Systems, Inc.
150 West 56th Street, Suite 4005
New York, NY 10019


if to Warrantholder:




or such other address as shall be furnished by any of the parties hereto in a
Notice.  Any Notice shall be deemed given upon receipt.
 
Section 42.  
Supplements, Amendments and Waivers.

 
This Agreement may be supplemented or amended only by a subsequent writing
signed by each of the parties hereto (or their successors or permitted assigns),
and any provision hereof may be waived only by a written instrument signed by
the party charged therewith.
 
Section 43.  
Successors and Assigns.

 
Except as otherwise provided herein, the provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of the parties hereto.  Warrants issued under this
Agreement may be assigned by Warrantholder only to the extent such assignment
satisfies the restrictions on transfer set forth in this Agreement; any
attempted assignment of Warrants in violation of the terms hereof shall be void
ab initio.
 
Section 44.  
Termination.

 
This Agreement (other than Sections 7C, 11, and Sections 16 through 27,
inclusive, and all related definitions, all of which shall survive such
termination) shall terminate on the earlier of (i) the Warrant Expiration Date
and (ii) the date on which all Warrants have been exercised by the Warrantholder
or redeemed by the Company.
 
Section 45.  
Governing Law; Jurisdiction.

 
A. Governing Law. This Agreement and each Warrant Certificate issued hereunder
shall be governed by and construed in accordance with the laws of the state of
Delaware and the federal laws of the United States applicable herein.
 
B. Submission to Jurisdiction.  Each party to this Agreement hereby irrevocably
and unconditionally submits, for itself and its property, to the jurisdiction of
the state of Delaware, and any appellate court from any thereof, in respect of
actions brought against it as a defendant, in any action, suit or proceeding
arising out of or relating to this Agreement or the Warrant Certificates and
Warrants to be issued pursuant hereto, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action, suit or proceeding may be
heard and determined in such courts.  Each of the parties hereto agrees that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
C. Venue.  Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement, or the Warrant Certificates and
Warrants to be issued pursuant hereto, in any court referred to in this
Subsection B.  Each of the parties hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action, suit proceeding in any such court and waives any other right to
which it may be entitled on account of its place of residence or domicile.
 
Section 46.  
Third Party Beneficiaries.

 
Each party intends that this Agreement shall not benefit or create any right or
cause of action in or on behalf of any Person other than the parties hereto and
their successors and permitted assigns.
 
Section 47.  
Headings.

 
The headings in this Agreement are for convenience only and shall not affect the
construction or interpretation of this Agreement.
 
Section 48.  
Entire Agreement.

 
This Agreement, together with the Warrant Certificates and Exhibits, and the
Subscription Agreement, dated of even date herewith, by and between the Company
and the Warrantholder, constitute the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and shall supersede
any prior agreements and understandings between the parties hereto with respect
to such subject matter.
 
Section 49.  
Expenses.

 
Each of the parties hereto shall pay its own expenses and costs incurred or to
be incurred in negotiating, closing and carrying out this Agreement and in
consummating the transactions contemplated herein, except as otherwise expressly
provided for herein.
 
Section 50.  
Neutral Construction.

 
The parties to this Agreement agree that this Agreement was negotiated fairly
between them at arm’s length and that the final terms of this Agreement are the
product of the parties’ negotiations.  Each party represents and warrants that
it has sought and received legal counsel of its own choosing with regard to the
contents of this Agreement and the rights and obligations affected hereby.  The
parties agree that this Agreement shall be deemed to have been jointly and
equally drafting by them, and that the provisions of this Agreement therefore
should not be construed against a party or parties on the grounds that such
party or parties drafted or was more responsible for the drafting of any such
provision(s).
 
Section 51.  
Representations and Warranties.

 
The Company hereby represents and warrants to the Warrantholder that:
 
(a) the Company has all requisite corporate power and authority to (i) execute
and deliver this Agreement and (ii) issue and sell the Common Stock upon the
conversion thereof and carry out provisions of this Agreement.  All corporate
action on the part of the Company, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder, and the authorization
(or reservation for issuance), sale and issuance of the Common Stock to be sold
hereunder has been taken or will be taken prior to the date hereof;
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(b) this Agreement constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
relating to application affecting enforcement of creditor’s rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies;
 
(c) the Common Stock issuable upon the conversion thereof that is being
purchased hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer, other than restrictions on transfer under applicable state and federal
securities laws;
 
(d) subject in part to the truth and accuracy of Warrantholder’s representations
set forth in Section 11 of this Agreement, the offer, sale and issuance of the
Common Stock issuable upon the conversion thereof as contemplated by this
Agreement are exempt from the registration requirements of the Securities Act
and the qualification or registration requirements of any state securities or
other applicable blue sky laws; and
 
(e) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in any such
violation, or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision or an event
that results in creation of any lien, charge or encumbrance upon any assets of
the Company or the suspension, revocation, impairment, forfeiture or nonremoval
of any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.
 
Section 52.  
Counterparts.

 
This Agreement may be executed in counterparts and by facsimile and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
 

  SUSPECT DETECTION SYSTEMS, INC          
 
By:
/s/        Name        Title           

 

  [WARRANTHOLDER]          
 
By:
/s/        Name        Title           

 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 


EXHIBIT 1
WARRANT FORM
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH
ACT AND LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS AND CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A CLASS
B WARRANT AGREEMENT BETWEEN SUSPECT DETECTION SYSTEMS, INC. AND THE HOLDER OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.
 
 

NO.     _______ CLASS B WARRANTS

 
FORM OF
 
Class B Warrant Certificate
 
 
SUSPECT DETECTION SYSTEMS, INC.

 


 
This Warrant Certificate certifies that __________________ (the
“Warrantholder”), is the registered holder of _____________ Class B Warrants
(the “Warrants”) to purchase shares (the “Warrant Shares”) of Common Stock of
Suspect Detection Systems, Inc. (the “Company”).  Each Warrant entitles the
holder, subject to the satisfaction of the conditions to exercise set forth in
Section 7 of the Warrant Agreement referred to below, to purchase from the
Company at any time or from time to time on and after _________(the “Warrant
Commencement Date”) and terminate on or prior to 5:00 p.m., Eastern time, on
_________________ (the “Warrant Expiration Date”) one fully paid and
nonassessable Warrant Share at the Exercise Price set forth in the Warrant
Agreement.  The number of Warrant Shares for which each Warrant is exercisable
and the Exercise Price are subject to adjustment as provided in the Warrant
Agreement.
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase Warrant Shares and are issued pursuant to a Class
B Warrant Agreement, dated as of ________________ (the “Warrant Agreement”),
between the Company and the Warrantholder, which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and Warrantholder.
 
Warrantholder may exercise vested Warrants by surrendering this Warrant
Certificate, with the Election to Purchase attached hereto properly completed
and executed, together with payment of the aggregate Exercise Price, at the
offices of the Company specified in Section 16 of the Warrant Agreement.  If
upon any exercise of Warrants evidenced hereby the number of Warrants exercised
shall be less than the total number of Warrants evidenced hereby, there shall be
issued to the holder hereof or its assignee a new Warrant Certificate evidencing
the number of Warrants not exercised.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
This Warrant Certificate, when surrendered at the offices of the Company
specified in Section 16 of the Warrant Agreement, by the registered holder
thereof in person, by legal representative or by attorney duly authorized in
writing, may be exchanged, in the manner and subject to the limitations provided
in the Warrant Agreement, for one or more other Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.
 
The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.
 
WITNESS the signatures of the duly authorized officers of the Company.
 
Dated:  _____________
 
 

 
SUSPECT DETECTION SYSTEMS, INC
         
 
By:
/s/        Name        Title           

 
 
 
 
 
- 16 -

--------------------------------------------------------------------------------

 

 
Exhibit 2
 
Form of Election to Purchase
 
The undersigned hereby irrevocably elects to exercise _________ of the Class B
Warrants evidenced by the attached Warrant Certificate to purchase Warrant
Shares, and herewith tenders (or is concurrently tendering) payment for such
Warrant Shares in an amount determined in accordance with the terms of the
Warrant Agreement.  The undersigned requests that a certificate representing
such Warrant Shares be registered in the name of , whose address is  and that
such certificate be delivered to , whose address is .  If said number of
Warrants is less than the number of Warrants evidenced by the Warrant
Certificate (as calculated pursuant to the Warrant Agreement), the undersigned
requests that a new Warrant Certificate evidencing the number of Warrants
evidenced by this Warrant Certificate that are not being exercised be registered
in the name of , whose address is  and that such Warrant Certificate be
delivered to , whose address is .
 
 
Dated:                                   ,              


Name of holder of Warrant Certificate:



___________________________________________
 ___________________________________________
(Please Print)


Address:   ___________________________________                                                          
 
___________________________________________

 
Federal Tax ID
No.:   ___________________________                                                 

 
Signature:     _________________________________                                 
     


 
Note:
The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.







Dated:                           ,                



--------------------------------------------------------------------------------